Citation Nr: 1300209	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for cervical disc syndrome prior to September 18, 2009. 

3.  Entitlement to an initial rating in excess of 30 percent for cervical disc syndrome on or after September 18, 2009.

4.  Entitlement to an initial rating in excess of 10 percent for chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies, prior to January 19, 2011.

5.  Entitlement to an initial rating in excess of 30 percent for chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies, on or after January 19, 2011.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee. 


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, R.D., and B.D.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990, from September 2002 to August 2003, and from October 2004 to December 2005.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2010, the Veteran, his spouse, R.D., and B.D. testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In September 2010, the Board awarded the Veteran an initial rating of 50 percent for posttraumatic stress disorder (PTSD) and granted service connection for gastroesophageal reflux disease (GERD).  At that time, the Board also remanded the above-captioned matters for additional development.  Unfortunately, for the reasons described below, further action is necessary in order to fairly adjudicate these claims.

The Board notes that, in the September 2010 remand, the issue involving carpal tunnel syndrome of the left wrist was inadvertently characterized as entitlement to an initial rating in excess of 20 percent.  A review of the file, however, shows that the issue should have been captioned as entitlement to an initial rating in excess of 10 percent, as the Veteran had not been assigned a 20 percent evaluation for his left wrist disability.  Nevertheless, in this vein, in a June 2012 rating decision, the RO subsequently increased the evaluation assigned for the left wrist disability to 30 percent effective from January 19, 2011.  As this rating is still less than the maximum benefit available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, since the last remand, the issue was recharacterized by the RO from "carpal tunnel syndrome of the left wrist" to "chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies."  This change is also reflected in the title page above.    

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the appeal is warranted.  

It appears that a number of relevant VA and service records are missing from the claims file.  In a December 2011 rating decision, each of the above-captioned issues, as well as other issues that are not on appeal, were readjudicated.  In so doing, the RO relied on twelve documents listed in the "Evidence" portion of the rating decision.  With the exception of one document, a VA examination report dated January 19, 2011, the Board cannot point to these documents in the Veteran's claims folders, his Virtual VA file, or the white records envelopes associated with the claims folders. 

Specifically, the documents listed in the "Evidence" portion of the rating decision are as follows:

 VA Form 21-0819 VA/DoD Joint Disability Evaluation Board Claim dated July 21, 2010
 VCAA Pre-Discharge Notice dated July 27, 2010
 Service treatment records dated September 1989 to June 2010
 Physical Evaluation Board Findings dated November 22, 2010
 Report of Medical Board dated September 7, 2010
 DVA General Medical Examination dated August 4, 2010
 DVA Addendum dated November 21, 2011
 Memorandum from Department of Army received July 21, 2010 noting that the initial entrance
physical/records could not be located (*Service treatment records received November 15, 2011
to include Army/National Guard Enlistment Medical Examination dated September 25, 1989)
 VCAA Notice dated November 25, 2011
 VA Form 21-0820 Report of General Information dated November 25, 2011
 DVA General Medical Examination dated January 19, 2011
 DES Initial PTSD Addendum dated December 6, 2011

VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2012).  The November 22, 2010, examination report was cited in the readjudication of each of the claims on appeal.  This document, as well as the others cited above, must be associated with the claims file for the Board's review prior to appellate adjudication.  

Additionally, in the September 2010 remand, the Board directed the RO to obtain VA treatment records from the Asheville and Durham VA Medical Centers (VAMCs) dated since March 2008.  All requests and responses, positive and negative, were to be associated with the claims file.  While the record contains updated records from the Asheville VAMC, the Board cannot point to updated records from the Durham VAMC in either the hard copy of the claims file or in the Virtual VA system.  In the May 2012 supplemental statement of the case, the RO indicated that records from August 2010 from the Durham VAMC were obtained and considered; however, the Board cannot locate this record.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the case must also be remanded to ensure that all requested development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the documents cited in the "Evidence" portion of the December 2011 rating decision.  Specifically, the missing records include the following:

 VA Form 21-0819 VA/DoD Joint Disability Evaluation Board Claim dated July 21, 2010
 VCAA Pre-Discharge Notice dated July 27, 2010
 Service treatment records dated September 1989 to June 2010
 Physical Evaluation Board Findings dated November 22, 2010
 Report of Medical Board dated September 7, 2010
 DVA General Medical Examination dated August 4, 2010
 DVA Addendum dated November 21, 2011
 Memorandum from Department of Army received July 21, 2010 noting that the initial entrance
physical/records could not be located (*Service treatment records received November 15, 2011
to include Army/National Guard Enlistment Medical Examination dated September 25, 1989)
 VCAA Notice dated November 25, 2011
 VA Form 21-0820 Report of General Information dated November 25, 2011
 DES Initial PTSD Addendum dated December 6, 2011

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.  Obtain VA treatment records from the Durham VAMC dated from March 2008 to the present.  Specifically, the August 2010 record cited in the May 2012 supplemental statement of the case should be associated with the claims file.  All requests and responses, positive and negative, should be associated with the claims file.

3.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and be given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


